Citation Nr: 0604011	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  01-05 458A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for left shoulder 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for cervical spine 
disability. 

3.  Entitlement to a rating in excess of 60 percent for IGA 
nephropathy.

4.  Entitlement to a rating in excess of 10 percent for right 
knee strain.

5.  Entitlement to a rating in excess of 10 percent for left 
knee strain.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1992 to March 1996.  He also had more than three and a 
half years of prior active service, the dates of which have 
not been verified.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from October 2000, April 
2001 and September 2003 rating decisions by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
California.  The October 2000 rating decision implemented an 
August 2000 Board decision granting service connection for a 
bilateral knee disorder, and assigned a noncompensable rating 
for the disorder.  The April 2001 rating decision granted 
service connection and a noncompensable rating for IGA 
nephropathy.  The September 2003 rating decision denied 
reopening of the claims of service connection for cervical 
spine and left shoulder disabilities.  In January 2004, the 
Board remanded the increased rating claims for further 
development, and the claims to reopen for a statement of the 
case (SOC).  

While the appeal was pending, the RO increased in the ratings 
for the bilateral knee disorder (to 10 percent for each knee, 
effective from the date of grant of service connection) and 
IgA nephropathy (effective from October 1999).   The veteran 
has not indicated that he is satisfied with those grants, and 
those matters remain on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).

The issues of entitlement to a rating in excess of 60 percent 
for IGA nephropathy and to service connection for a cervical 
spine disability on de novo review are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required.



FINDINGS OF FACT

1.  An unappealed August 2000 Board decision denied service 
connection for left shoulder and cervical spine disabilities 
based on findings that such disabilities were not shown to be 
related to the veteran's active service.   

2.  Evidence received since the August 2000 Board decision 
does not tend to show that the veteran's left shoulder 
disability is related to service; does not relate to an 
unestablished fact necessary to substantiate the claim; and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  Evidence received since the August 2000 Board decision 
includes a medical opinion indicating that the veteran's 
cervical spine disability is related to service; relates to 
an unestablished fact necessary to substantiate the claim; 
and  raises a reasonable possibility of substantiating the 
claim.

4.  Throughout the appeal period the veteran's right knee 
strain has been manifested by no more than slight 
instability; moderate instability, compensable limitation of 
motion, or arthritis is not shown.  
 
5.  Prior to October 13, 2000 and from January 21, 2003 the 
veteran's left knee strain was manifested by no more than 
slight instability; from October 13, 2000 through January 20, 
2003 the left knee strain is reasonably shown to have been 
manifested by moderate, but not severe, instability; 
compensable limitation of motion or arthritis is not shown. 


CONCLUSIONS OF LAW

1.  The evidence received since the August 2000 Board 
decision is not new and material as to the matter of service 
connection for a left shoulder disability, and that claim may 
not be reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a), 3.303 (2005).

2.  The evidence received since the August 2000 Board 
decision is new and material as to the matter of service 
connection for a cervical spine disability, and that claim 
may be reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a), 3.303 (2005).  

3.  A rating in excess of 10 percent is not warranted for the 
veteran's right knee strain.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.71, Diagnostic 
Codes (Code) 5257 (2005).

2.  Staged ratings of 10 percent prior to October 13, 2000, 
20 percent from October 13, 2000 through January 20, 2003, 
and 10 percent from January 21, 2003 are warranted for the 
veteran's left knee strain.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.25, 4.71, Codes 
5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Here, the April 2001 statement of the case (SOC) and 
September 2003 and June 2004 supplemental SOCs (SSOCs) 
properly (See VAOPGCPREC 8-2003 (Dec. 2003)) provided (and 
updated) notice on the matters involving increased initial 
ratings (and included the full text of the VCAA- implementing 
regulations, including the requirement that VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim).  He was given ample time to 
respond after complete notice was given.  

A July 2003 letter from the RO explained what the evidence 
needed to show to reopen claims seeking service connection 
for left shoulder and cervical spine disabilities.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  

The veteran has received full mandated notice, and is not 
prejudiced by any technical notice deficiency that may have 
occurred along the way.  No further notice is required.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  He was afforded a VA 
examination.  He has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).




II.  New and Material Evidence to Reopen Claims

An unappealed decision of the Board in August 2000 denied the 
veteran's claims seeking service connection for cervical 
spine and left shoulder disabilities, essentially based on 
findings that such disabilities were not shown to be related 
to his service.  Those decisions are final.  See 38 U.S.C.A. 
§ 7104.  Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.  However, a claim on which 
there is a final decision may be reopened if new and material 
evidence is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence", was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date (in April 
2003), and the new definition applies.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers. "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102..

Evidence of record at the time of the August 2000 Board 
decision included: service medical records, a December 1996 
private chiropractic examination report, a report of an 
October 1998 conducted on behalf of VA and an April 1999 
statement from the veteran.

The service medical records do not reveal any left shoulder 
problems in service.  A September 1995 evaluation in service 
produced a diagnosis of grade II right acromioclavicular 
joint (ACJ) separation, no left shoulder pathology was noted 
at the time.  The December 1996 private chiropractic 
examination produced a pertinent diagnosis of cervical 
sprain/strain of a one year's duration that the chiropractor 
indicated was possibly sustained parachuting in the army.  On 
private examination in October 1998, the pertinent diagnoses 
were cervical spine strain and bilateral AC shoulder 
separation.  The veteran reported that he had a class II AC 
joint separation of both shoulders in September 1995 due to 
lifting weights during physical training and that "military 
neck" was diagnosed in August 1996 due to constant rigid 
standing at attention.  He also reported that prior to 
military service (in 1978) he had broken his collarbone and 
had received bone set treatment.  He indicated that he had 
frequent pain and loss of motion in the shoulders.  On 
physical examination he was found to have reduced range of 
motion of the cervical spine and left shoulder.  In the April 
1999 statement, the veteran contended that he injured his 
left shoulder in service in September 1995, at the same time 
that he suffered a Grade II ACJ separation in his right 
shoulder.  At the time, he felt only a loss of strength in 
the left shoulder, no pain.  

Evidence received since the August 2000 Board decision 
includes a March 2003 letter from the same private 
chiropractor, a September 2003 private cervical spine X-ray, 
and a March 2004 report of a VA left shoulder examination, as 
well as statements by the veteran presenting his arguments in 
these matters.  In the March 2003 letter, the private 
chiropractor indicated that he had treated the veteran since 
1996 for a cervical condition that stemmed from a parachute 
injury in service.  After evaluating the veteran and his 
military records in January 2003, it was the chiropractor's 
professional opinion that the veteran's chronic neck 
condition was a direct result of such injury.  The September 
2003 private cervical spine X-ray produced a diagnostic 
impression of normal study.  In an April 2003 statement, the 
veteran argued that the physician who examined him in service 
in September 1995 did not take into account the fact that his 
left shoulder could have also been injured.  He asserted that 
his service medical records included (an attached) medical 
profile (for left AC joint separation) (On review of the 
record, the attachments to this correspondence do not include 
such profile, nor do his service medical records).   
Regarding the cervical spine, the veteran argued that the 
injuries he sustained parachuting in November 1994 were 
immediately manifested his knees, but his cervical spine 
injury was only manifested as an ache, for which he felt no 
need for medical care.  Consequently, he did not seek care 
for his neck while in service.  However, he did have cervical 
spine (i.e. neck) problems diagnosed just five months after 
service.  He argued that medical literature showed that 
cervical hypolordosis could easily be caused by the whiplash 
like trauma encountered in a hard parachute landing.  On VA 
shoulder examination in April 2004, the diagnosis was 
bilateral shoulder impingement syndrome.  The examiner did 
not relate left shoulder disability to service, or to injury 
therein.     

Since both these claims were previously denied on the basis 
that the disability was not shown to be related to service , 
or to an injury therein, in order for additional evidence 
received to pertain to an unestablished fact necessary to 
establish service connection (i.e., to be new and material), 
it would have to tend to show that these disabilities were 
related to service.  Regarding the veteran's left shoulder 
disability claim, none of the evidence received since the 
August 2000 Board decision tends to show such disability is 
related to service.  The April 2004 VA examination report 
merely shows that the veteran has current left shoulder 
disability, impingement syndrome, but does not relate it to 
service.  Because he is a layperson, his argument that his 
current left shoulder disability is related to his 
parachuting in service is not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given that none of the evidence received since the August 
2000 Board decision relate to the matter of a nexus between 
the veteran's current left shoulder disability and his 
service (or an injury therein), none relates to an 
unestablished fact necessary to substantiate the claim (i.e. 
a relationship between current disability and service) or 
raises a reasonable possibility of substantiating the claim.  
Hence, the additional evidence received since August 2000 is 
not new and material as the claim seeking service connection 
for a left shoulder disability.

Regarding the veteran's cervical spine disability, the March 
2003 letter from the private chiropractor does tend to show a 
relationship between the veteran's current cervical spine 
disability and his military service as it presents the 
chiropractor's (competent, medical) opinion that the 
veteran's cervical spine condition is a direct result of a 
jump in service in 1994 (notably, personnel records document 
that the veteran was a parachutist).  The evidence is new and 
material as it has not been previously submitted, relates to 
an established fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Consequently, the claim seeking service connection for a 
cervical spine disability may be, and is, reopened.       

B.  Bilateral Knee Disability

On private medical examination done on behalf of VA in 
October 1998, the pertinent diagnosis was status-post 
bilateral knee trauma.  The veteran reported that he injured 
both knees in a January 1995 parachute jump.    He indicated 
that he had frequent pain, swelling and locking sensations of 
the knees.  For both knees, active flexion was to 130 degrees 
and extension was to 0 degrees.  Drawer and McMurray tests 
were negative bilaterally, and the ranges of motion were 
considered to be additionally limited by fatigue, weakness 
and lack of endurance following repeated use, with lack of 
endurance following repeated use having a major impact on 
function.  X-rays of both knees and were negative.  The 
examiner commented that an objective factor from the 
examination was mildly diminished range of motion of the 
bilateral knees.

In a statement received in December 2000, a former fellow 
student indicated that the veteran had told him many times 
about his knee problems, indicating that he could no longer 
run, had pain on a regular basis, and was told by doctors 
that there was nothing to be done about it.  He had 
demonstrated how his knees made cracking and popping noises 
when bent.  

In another statement received in December 2000, the veteran's 
former manager in his work as a security guard (from July 
1996 to May 1998) related that he witnessed several incidents 
when the veteran had to chase subjects.  For several days 
after each incident, the veteran had difficulty walking, and 
his knees made audible popping noises, even giving out on him 
on two occasions.  Eventually, the veteran took to wearing 
knee braces when his knees bothered him.  

A September 2000 VA progress note reflects that the veteran 
reported knee pain after running and intermittent locking for 
the past month.  On examination, range of motion was "ok", 
the knees were not tender, and there was no swelling or 
instability.  

On October 2000 VA orthopedic examination patellofemoral 
syndrome was diagnosed.  The veteran indicated that if he ran 
at all he would have pain for a week; that he had pain on 
prolonged standing; that he had intermittent locking the past 
month and that the knee would occasional give out with sharp 
pain.  Physical examination showed bilateral patellofemoral 
crepitus, mild bilateral varus laxity and left knee moderate 
anterior laxity with Lachman's test.  Right patellar 
grinding, good patellar tracking and 2+ patellar excursion 
were also noted.

In a May 2001 statement the veteran called attention to the 
fact that moderate anterior laxity of the left knee was noted 
in October 2000; that his knees gave out on him on a regular 
basis; and that he had intermittent locking of the knees.  He 
argued that he was entitled to at least a 20 percent rating, 
either based on instability or on dislocation of semilunar 
cartilage.  

January 2003 private knee X-rays showed no abnormality in 
either knee.  

On examination on behalf of VA in January 2003, the diagnosis 
was bilateral knee strain resolved.  The veteran indicated 
that he had constant aches with a regular clicking sound and 
popping sensation with flare-ups, particularly after running, 
sitting or standing for extended periods of time, with 
associated swelling, which lasted about one to two weeks.  
Walking was becoming difficult, and he experienced stiffness 
after sitting or standing.  On physical examination, he 
walked with a normal gait that was not unsteady or 
unpredictable.  He did not require an assistive aid to 
ambulate across the room.  Examination of the knees revealed 
no heat, redness, swelling, effusion, drainage, abnormal 
movement, instability or weakness.  Drawer sign and McMurray 
tests were negative.  Bilateral range of motion testing 
revealed that active flexion was 140 degrees without pain and 
active extension was 0 degrees without pain.  Range of motion 
was not limited by pain, fatigue, weakness, lack of endurance 
or incoordination.  

August 2003 private examination of the both knees showed 
positive anterior posterior drawer testing, positive varus 
and valgus stress/laxity testing, positive crepitus in the 
right patella and right patellofemoral syndrome. 

August 2003 private MRIs of both knees produced a diagnostic 
impression of no evidence of meniscal and/or anterior 
cruciate ligament tear on the left and no evidence of 
ligamentous tear on the right.  August 2003 X-rays of the 
knees were normal.  

On VA knee examination in March 2004, the diagnosis was 
bilateral chondromalacia patella.  The veteran reported 
anterior knee pain that was worse after inactivity, when he 
got up to stand, or when he bent over to squat.  Climbing and 
descending stairs also caused pain, especially after periods 
of inactivity.  He complained of cracking and occasional 
locking, bit not of any instability or weakness in the legs.  
Standing was limited to eight hours after which he felt 
significant pain.  After his knees got warmed up, he could 
walk for an unlimited length of time.  He did not complain of 
swelling of the knees.   On physical examination, the veteran 
had a significant patellar grind test but no instability or 
joint line tenderness.  Range of motion of his knees was from 
0 to 140 degrees, without any sign of instability.  He did 
not have a positive anterior drawer or posterior drawer test, 
and he had a negative Lachman's test.  Based on clinical 
examination, he did not have a tight lateral retinaculum.  
There was no history of patellar dislocation, and McMurray's 
test was negative for any joint line pain or tenderness or 
popping.  Range of motion of both lower extremities appeared 
to be limited by pain with repetitive use as the patient 
repetitively squatted and rose.  He experienced more anterior 
knee pain and had to assist himself in order to complete the 
full range of motion.  Toward the end of the repetitive 
exercise, he could not attain full range of motion due to 
anterior knee pain.  Range of motion thus appeared to be 
limited by pain.  It did not appear to be limited by lack of 
endurance, fatigability or weakness of both knees.  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings should be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).     

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

The veteran's right and left knee disabilities have been 
rated 10 percent under 38 C.F.R. § 4.71a, Code 5257 (for 
instability/subluxation), which provides a 10 percent rating 
for slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate subluxation or lateral 
instability, and a 30 percent rating for severe subluxation 
or lateral instability.  

The record does not contain objective medical evidence of 
subluxation of either knee and the majority of the objective 
evidence does not establish more than a mild level of 
instability of either knee.  However, an October 2000 VA 
examination reflected anterior laxity of the left knee 
described as moderate.  Consequently, while the evidence of 
record does not support a rating in excess of 10 percent for 
right knee instability for any period pf time frame during 
the appellate period, it reasonably supports a 20 percent 
rating for moderate left knee instability for the period of 
time from October 13, 2000 until January 21, 2003, when such 
instability was not found on VA examination.  Severe left 
instability is not shown at any time during the appeal 
period, and a further increase to 30 percent based on such 
impairment is not warranted.   

Since governing VA General Counsel opinions allow for 
separate ratings for recurrent subluxation or lateral 
instability of the knees and compensable limitation of motion 
of the knees, it also necessary to consider whether either 
knee warrants a separate rating under 38 C.F.R. § 4.71a Code 
5260 (for limitation of flexion) or Code 5261 (for limitation 
of extension).  Throughout the rating period, the veteran's 
bilateral knee disability has been manifested by limitation 
of flexion never greater than to 130 degrees and full 
extension (to 0 degrees).  Under Code 5260, a 10 percent 
rating requires limitation of flexion to 45 degrees.  Under 
Code 5261 a 10 percent rating requires limitation to 10 
degrees.  So a compensable limitation of motion is never 
shown.  Notably, consideration of a separate rating under 
Code 5003 is not indicated, as arthritis has never been shown 
on X-ray.  Consequently, separate ratings based on limitation 
of motion are not warranted.

The veteran also argues that he is entitled to a 20 percent 
rating under Code 5258 (dislocation of the semilunar 
cartilage) due to intermittent locking of the knees as a 
result of ligament and cartilage problems.  However, as there 
is no medical evidence of dislocation of the semilunar 
cartilage of record, a rating under this code is not 
warranted.  

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  While the October 1998 and March 2004 VA 
examinations did note some limitation of motion after 
repeated use, such limitation has never been reported to be 
to a degree that would be compensable.  


ORDER

The appeal to reopen a claim of service connection for a left 
shoulder disability is denied.

The appeal to reopen a claim of service connection for 
cervical spine disability is granted.  

A rating in excess of 10 percent for right knee strain is 
denied.

Staged ratings of 10 percent prior to October 13, 2000; 20 
percent effective from that date; and 10 percent from January 
21 are granted for the veteran's service connected left knee 
strain.  


REMAND

In a July 2005 rating decision, the RO increased the 
veteran's rating for IgA nephropathy to 60 percent based on 
clear and unmistakable error.  However, that rating does 
represent the maximum schedular rating for such disability, 
and the record does not include any statement expressing 
satisfaction with the rating.  Accordingly, the matter 
remains in controversy (and on appeal).  See AB v. Brown, 6 
Vet. App. 35 (1993).  The RO has not issued a SSOC in this 
matter after the increase to 60 percent.  This is a 
procedural deficiency that must be corrected.  See 38 C.F.R. 
§ 19.31.  

Furthermore, a VA medical examination is necessary for proper 
adjudication of a veteran's claim if the evidence of record: 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4). 

In the instant case, the record contains evidence that the 
veteran has current cervical spine disability, and that he 
was a parachutist.  The March 2003 letter from the private 
chiropractor relates the veteran's current cervical spine 
disability to a parachuting injury in service.  While the 
record does not contain actual documentation of cervical 
spine injury in service, given the documentation of his 
parachute jumps, it is conceivable that he sustained trauma 
(and injury) to his cervical spine that did not require 
immediate medical attention.  Notably, the private 
chiropractic report does explain the rationale for the 
opinion offered.  Consequently, a VA cervical spine 
examination and advisory medical opinion is indicated. 

Accordingly, the case is remanded for the following:

1.  The RO must issue an appropriate SSOC 
in the matter of entitlement to a rating 
in excess of 60 percent rating for IgA 
nephropathy.  The veteran (and his 
representative) should be given the 
opportunity to respond (or indicate that 
he is not further pursuing this matter) 
before the matter is returned to the 
Board for further consideration.   

2.  The RO should arrange for the veteran 
to be examined by an orthopedic 
specialist to determine the likely 
etiology of his current cervical spine 
disability (and specifically if it is 
related to the veteran's experiences as a 
parachutist in service).  The examiner 
must review the veteran's claims file in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current cervical spine 
disability is related to his military 
service (and specifically to a parachute 
injury therein).  The examiner should 
explain the rationale for the opinion 
given.   

3.  The RO should then readjudicate de 
novo the claim of service connection for 
a cervical spine disability.  If it 
remains denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


